WALDEN, Judge
(specially concurring) :
Having considered the several points, I concur that, according to the theme and limits of our appellate authority, the judgment and sentence must be affirmed. However, I don’t feel the issues should be allowed to slip into oblivion without taking note and generally expressing concern at the poor professional judgment employed by the three State Highway Patrol troopers, their disregard of their supervisor’s instructions, and their use of excessive and unnecessary force in arresting a private citizen for a minor traffic offense when he was unable to post a $26.00 bond. While appellant did refuse to cooperate and as a consequence received the maximum allowa*132ble sentence, which we here affirm, he was fifty-five years of age, unarmed, passive and offering no threat to the safety of the troopers. Regardless, there were threats with a crowbar, a loaded service revolver, use of mace, and manhandling, all of which could have been avoided had the troopers simuly followed the explicit instructions of their supervisor, Lieutenant Sutton.
For these reasons I do expressly concur.